DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13 and 16-19, drawn to an apparatus for processing a continuous substrate.
Group II, claim(s) 14-15, drawn to a method for processing a continuous substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 14 is rendered obvious by Selvamanickam ‘846 (U.S. PGPub 2005/0005846).  https://www.britannica.com/print/article/103137 (Ceramic composition and properties, article from brittanica.com, printout attached) is cited as 
Claim 14 – Selvamanickam ‘846 teaches a method of processing a continuous substrate (Abstract), comprising:
feeding a continuous substrate (Figure 1A, substrate 140, PG 0063) from a first chamber (Figure 1A, vacuum chamber 104, PG 0063) through a process chamber (Figure 1A, deposition chamber 102, PG 0063) to a second chamber (Figure 1A, vacuum chamber 106, PG 0063), wherein the continuous substrate is unwound from a first spool (Figure 1A, payout spool 128, PG 0063) within the first chamber and wound onto a second spool (Figure 1A, take-up spool. PG 0063) within the second chamber; and
depositing a ceramic material onto the continuous substrate in the process chamber (PG 0058-0059; PG 0058 discloses YBCO; the brittanica.com reference cited discloses that YBCO is a superconducting ceramic in the last paragraph of the Crystal structure section).
The cited embodiment of Selvamanickam ‘846 discloses a single process chamber.  With regards to Figure 3 of Selvamanickam ‘846 and PG 0092-0096, a three-chamber process chamber for the deposition of e.g. HTS coated wire (PG 0092; HTS disclosed as high-temperature superconductor at PG 0003; YBCO identified as HTS material at PG 0007) is disclosed.  The Abstract contemplates one or more deposition chambers; see also PG 0064 for recognition that a spooling system may span a plurality of adjacent chambers as an alternative to an apparatus comprising a single deposition chamber.  Selection of known alternative processing structures is prima facie obvious.  The three-chamber 
Since every limitation of Claim 14 is disclosed or suggested by Selvamanickam ‘846, there can be no special technical feature linking Claims 1 and 14, and therefore no unity of invention can be present.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712            

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712